Exhibit 10.4

THIRD AMENDMENT TO
PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”) is
made and entered into as of July 19, 2017 (the “Amendment Effective Date”), by
and between Verandas at Mitylene, LLC, a Delaware limited liability company
("Seller"), and Inland Real Estate Acquisitions, Inc., an Illinois corporation
("Purchaser").

WITNESSETH THAT:

WHEREAS, Purchaser and Seller entered into that certain Purchase and Sale
Agreement, dated May 30, 2017, as amended by that certain First Amendment to
Purchase and Sale Agreement, dated as of June 12, 2017, and as further amended
by that certain Second Amendment to Purchase and Sale Agreement, dated as of
July 6, 2017 (collectively, the "Contract"), with respect to certain real
property located in Montgomery County, Alabama, and being more particularly
described in the Contract; and

WHEREAS, Purchaser and Seller desire to amend the Contract as hereinafter set
forth.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the sum of Ten Dollars ($10.00) and other good and valuable
consideration, paid by each of the parties hereto to the other, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:

1.                  Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings respectively ascribed to them in the
Contract.

2.                  Increase in Purchase Price. The Purchase Price specified in
Section 1.4 of the Contract is hereby amended to be Thirty Six Million Five
Hundred Fifty Thousand and No/100 Dollars ($36,550,000.00).

3.                  Ratification. Except as amended hereinabove, the Contract
remains unmodified and is hereby ratified and confirmed for all purposes and in
all respects.

4.                  Counterparts. This Third Amendment may be executed in
multiple, telecopied counterparts, all of which shall constitute one and the
same instrument.

5.                  Entire Agreement. The Contract, as amended by this Third
Amendment, constitutes the entire agreement of the parties with respect to the
subject matter thereof and fully supersedes any and all prior or contemporaneous
written or oral agreements and understandings between the parties pertaining to
such subject matter.

6.                  Time of the Essence. Time is of the essence with respect to
the Contract and this Third Amendment.

[Signature pages follow]

1 

 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Third Amendment as
of the Amendment Effective Date.

 

 

SELLER:

 

VERANDAS AT MITYLENE, LLC,

a Delaware limited liability company

            By:

FDC Development JV, LLC,

a Delaware limited liability company, its sole Member

              By:

Flournoy Development Company, LLC,

a Georgia limited liability company, its Manager

                By: /s/ Thomas H. Flournoy       Thomas H. Flournoy, its
President

 

 

[Signatures continued on following page]

2 

 

[Signatures continued from preceding page]

 

 

PURCHASER:

 

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

        By: /s/ Mark J. Cosenza   Name: Mark J. Cosenza   Title: Senior Vice
President

 

 

[End of signatures]

 

3

